Citation Nr: 0614138	
Decision Date: 05/15/06    Archive Date: 05/25/06	

DOCKET NO.  04-40 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from December 1969 to April 
1973.  He served in Vietnam from December 1970 to September 
1971.  His medals and badges include the Combat Infantryman 
Badge and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Nashville, Tennessee, that denied service connection 
for PTSD.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

A review of the medical evidence of record discloses the 
veteran was accorded a psychiatric examination by a VA 
psychologist in June 2003.  Psychological testing was 
accomplished in addition to mental status examination.  The 
examiner was aware that the veteran had received the Combat 
Infantryman Badge in Vietnam, but stated the veteran "does 
not meet full criteria" for a diagnosis of PTSD.  He noted 
the veteran reported nightmares, but he indicated the content 
of the nightmares was described as "crazy stuff."  It was 
also indicated that the veteran appeared to have some 
symptoms of mild depression and anxiety, but did not 
currently appear to meet the criteria for an actual diagnosis 
of a depressive disorder or an anxiety disorder.  Also, it 
was indicated that while the veteran displayed some 
antisocial personality traits, he did not meet the full 
criteria for that diagnosis either.  

However, subsequent thereto, the veteran has been seen on 
periodic occasions in VA outpatient consultation.  He has 
been given diagnoses that include PTSD.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA should contact the veteran to 
notify him of an opportunity to provide, 
or to advise, VA of any potential source 
or sources of evidence that might reflect 
treatment and evaluation of psychiatric 
purposes in the years between service 
discharge and the recent past.  VA should 
also undertake all necessary actions to 
comply with the Veterans Claims 
Assistance Act of 2000 notice obligations 
in accordance with recent case law as set 
forth in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).

2.  VA should obtain copies of any 
records of treatment and evaluation of 
the veteran at VA Medical Center in 
Nashville, Tennessee, subsequent to July 
2005.  If any such records are not 
available, this should be so documented.  

3.  Thereafter, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that he may have.  The 
examination should include diagnostic 
testing, to include psychological 
testing, to help provide an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
indicate whether the criteria to support 
such a diagnosis have been satisfied.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The examiner must annotate 
the examination report to indicate that 
the entire claims folder has been 
reviewed.  Whatever psychiatric disorder 
is diagnosed, the examiner should provide 
an opinion as to its etiology.

4.  Then, VA should review and adjudicate 
the claim under appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
However, he is to be told that any examination requested 
through this remand is deemed necessary to evaluate his claim 
and that his failure, without good cause, to report for any 
such examination could result in a denial of the claim.  
38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 






2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



